Filed 12/22/22 Jones v. City of Loma Linda CA4/2

                     NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
     publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
                               publication or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 STEVE JONES,

           Plaintiff and Appellant,                                       E076772

 v.                                                                       (Super.Ct.No. CIVDS1938759)

 CITY OF LOMA LINDA et al.,                                               OPINION

           Defendants and Respondents.



         APPEAL from the Superior Court of San Bernardino County. Donald R.

Alvarez, Judge. Affirmed.

         Rains Lucia Stern St. Phalle & Silver and Michael A. Morguess for Plaintiff and

Appellant.

         Colantuono, Highsmith & Whatley, Pamela K. Graham, Merete E. Rietveld and

Ryan A. Reed for Defendants and Respondents.




                                                              1
       The City Manager for defendant and respondent City of Loma Linda (the City)

terminated the employment of plaintiff and appellant Steven Jones (Jones). Jones

administratively appealed, and the City Council affirmed the decision to terminate

Jones’s employment. Jones petitioned the trial court for a writ of mandate, and the trial

court denied the petition.

       On appeal in this court, Jones raises two issues. First, Jones contends the trial

court erred by not finding that there was an unacceptable risk the City Council was

biased in favor of the City because the attorney who represented the City in front of the

City Council had represented the City in prior writ proceedings in the trial court, in this

same case. Second, Jones asserts the City Council abused its discretion by affirming the

decision to terminate his employment. We affirm the order.

                    FACTUAL AND PROCEDURAL HISTORY

       Jones was a supervisor for the paramedic program within the City’s Fire

Department. In January 2014, one of the employees whom Jones supervised, Scott

Toppo (Toppo), punched a patient. According to the City, Toppo told Jones about

punching the patient; Jones failed to report the incident; and when the incident came to

light, Jones was dishonest in claiming not to know about the violence. The City

accused Jones of lying and terminated his employment effective May 9, 2014.

       Jones “filed a request for an appeal [of the termination decision] to the Office of

Administrative Hearings [(OAH)].” In June 2014, Jones entered into a contract with the

City waiving his right to a hearing at the OAH and “agree[ing] to have the evidentiary

hearing conducted by an advisory hearing officer.” Additionally, the contract provided,


                                             2
“Within ninety (90) days of the receipt of the hearing officer’s findings and

recommendation and transcript, the City Council shall adopt, amend, modify or reject

the recommended findings, conclusions, and/or opinions of the hearing officer. . . . The

decision of the City Council shall be final and conclusive.”

       In March 2015, the hearing officer recommended that Jones’s employment be

reinstated and that Jones receive a written admonishment. The City Council rejected

that recommendation and affirmed the City staff’s decision to terminate Jones’s

employment. In the 2015 proceedings, during which the City Council considered the

hearing officer’s recommendation, Steve A. Filarsky (Filarsky), an attorney, represented

the Fire Department/City.

       In August 2015, Jones petitioned the trial court for a writ of mandate.1 In the

petition, Jones named the City as the respondent and did not name a real party in

interest. Filarsky represented the City in the trial court. Filarsky, on behalf of the City,

opposed Jones’s petition. The trial court denied the petition.

       In February 2017, Jones appealed to this court. (Jones v. City of Loma Linda

(Feb. 13, 2019, E067781) [nonpub. opn.] [2019 WL 581119].) In that appeal, this court

concluded substantial evidence supported the finding that Jones was dishonest during

the City’s investigation when he claimed to be ignorant of Toppo’s act of violence. We

concluded that other findings affirmed by the City Council were not supported by



       1 On our own motion, we take judicial notice of the clerk’s transcript in Jones v.
City of Loma Linda, Court of Appeal case No. E067781. (Evid. Code, § 452, subd.
(d)(1).)

                                             3
substantial evidence. Because we reversed some of the findings against Jones, we

remanded the matter so the City Council could reconsider the discipline imposed.

       In September 2019, when the matter returned to the City Council to consider

what discipline, if any, to impose upon Jones, the Fire Department/City was again

represented by Filarsky. Jones and the Fire Department provided briefs and oral

argument on the issue of discipline. In Jones’s brief, he argued that Filarsky’s “role as

advocate for the [City] Council in [the] Superior Court and now” representing the Fire

“Department before the [City] Council creates an additional unacceptable probability of

bias.” Jones asserted the City Council had a relationship of trust with Filarsky which

“create[d] an unacceptable probability that the Council will simply adopt the position

and arguments” of Filarsky.

       At the outset of oral argument by Jones’s attorney, Councilmember Dailey

questioned whether Jones or an employee union had paid for Jones’s attorney. Jones’s

attorney questioned the relevance of who had paid for the attorney’s services, and

Councilmember Dailey responded, “Okay, go ahead.” Jones’s attorney asserted Jones’s

dishonesty did not necessitate termination and that “demotion might be more

appropriate just to remove the supervisory duties, if that’s the concern.” Jones’s

attorney contended that Jones was not habitually dishonest because Jones had a 26-year

career and never before had an issue involving dishonesty.

       Jones did not attend the hearing before the City Council. When the oral

argument was over, Councilmember Dailey said he had many questions for Jones, such

as “Does he acknowledge that he lied? And how does he feel about that? If he had it all


                                            4
to do over again, would he do anything different?” Jones’s attorney asserted that if the

City Council wanted to schedule an evidentiary hearing, then Jones would attend and

answer questions.

       The City Council issued a written decision affirming the termination of Jones’s

employment. The City Council explained, “Termination is the appropriate remedy

when a Battalion Chief not only fails in the performance of his supervisory capacities

regarding the reporting and discipline of a paramedic who has inappropriately struck a

patient, but also lies to cover up those failings in the face of formal disciplinary

investigations. . . . [¶] There is a serious likelihood of recurrence of Jones’[s]

dishonesty where he has demonstrated that trait in such a serious circumstance, and

through repeated interviews and investigations. Jones has demonstrated that his

dishonesty is not an isolated or transient behavioral act on his part, but rather a

continuing character trait.”

       The City Council concluded, “Progressive discipline, including suspensions,

demotion, written admonishment or any other lesser penalty, would be inadequate to

address the dishonesty of Jones in the present case due to the seriousness of the

circumstances, the repeated dishonesty, the harm to the public service and the potential

future detriment to the City in liability situations.”

       Jones again sought a writ of mandate in the trial court, in December 2019. Jones

asserted that, because Filarsky advocated on behalf of the City Council’s decision in the

2015 writ proceedings, Filarsky’s representation of the Fire Department/City in the

remanded 2019 City Council proceedings created an unacceptable risk that the City


                                              5
Council would be biased in favor of the Fire Department/City. Additionally, Jones

contended the City Council abused its discretion by affirming the decision to terminate

his employment because other employees involved in the incident received lesser

discipline.

       Filarsky submitted a declaration in support of the City’s opposition to the writ

petition. Filarsky declared that he was hired by City staff to represent the City—not the

City Council—in the 2015 writ proceedings. Filarsky further declared, “At not time

[sic] did I meet with any member of the City Council concerning the [2015] writ of

mandate. At no time did I provide advice to the City Council concerning the [2015]

writ of mandate.” Filarsky continued, “I have no personal knowledge that any member

of the City Council knew of my representation of the City in the [2015] writ of mandate

matter.” Filarsky concluded, “Other than the oral arguments [in front of the City

Council in this case], I have had zero contact with any members of the City Council,

collectively and/or individually.” In the 2019 writ proceedings, the trial court limited its

review to the administrative record, and therefore did not consider Filarsky’s

declaration.2


       2 Filarsky’s declaration was outside of the administrative record. Code of Civil
Procedure section 1094.5, subdivision (e), provides, “Where the court finds that there is
relevant evidence that, in the exercise of reasonable diligence, could not have been
produced . . . at the hearing before respondent, . . . in cases in which the court is
authorized by law to exercise its independent judgment on the evidence, the court may
admit the evidence at the hearing on the writ without remanding the case.”
       Filarsky’s declaration could not have been produced at the administrative level
because Jones’s brief and the City’s brief to the City Council were both served on
September 5, 2019. Thus, at the City Council level, the Fire Department/City did not
                                                                [footnote continued on next page]


                                             6
       The trial court concluded that Jones “cite[d] to no specific evidence

demonstrating” bias on the part of the City Council. As to the decision to terminate

Jones’s employment, the trial court held that it was within the bounds of discretion for

the City Council to affirm the termination of Jones’s employment due to Jones’s

dishonesty.

                                      DISCUSSION

       A.     BIAS

              1.     LAW

       “ ‘When . . . an administrative agency conducts adjudicative proceedings, the

constitutional guarantee of due process of law requires a fair tribunal. [Citation.] A fair

tribunal is one in which the judge or other decision maker is free of bias for or against a

party.’ ” (Fresh Start, supra, 57 Cal.4th at p. 215.)

       “To show nonfinancial bias sufficient to violate due process, a party must

demonstrate actual bias or circumstances ‘ “in which experience teaches that the

probability of actual bias on the part of the judge or decisionmaker is too high to be

constitutionally tolerable.” ’ [Citation.] The test is an objective one. [Citations.]




have an opportunity to respond in writing to Jones’s bias argument because the briefs
were drafted simultaneously, rather than sequentially. The allegation of bias implicated
Jones’s fundamental right of due process (Today’s Fresh Start, Inc. v. Los Angeles
County Office of Education (2013) 57 Cal.4th 197, 221 (Fresh Start)), which triggered
the de novo standard of review in the trial court (JKH Enterprises, Inc. v. Department of
Industrial Relations (2006) 142 Cal.App.4th 1046, 1057). Because the de novo
standard of review applied and the declaration could not have been produced at the City
Council level, Filarsky’s declaration did not need to be excluded. (Code Civ. Proc.,
§ 1094.5, subd. (e).)

                                             7
While the ‘degree or kind of interest . . . sufficient to disqualify a judge from sitting

“cannot be defined with precision” ’ [citation], due process violations generally are

confined to ‘the exceptional case presenting extreme facts.’ ” (Fresh Start, supra, 57

Cal.4th at p. 219.)

       “ ‘[T]he burden of establishing a disqualifying interest rests on the party making

the assertion.’ [Citation.] That party must lay a ‘specific foundation’ for suspecting

prejudice that would render an agency unable to consider fairly the evidence presented

at the adjudicative hearing [citation]; it must come forward with ‘specific evidence

demonstrating actual bias or a particular combination of circumstances creating an

unacceptable risk of bias’ [citations]. Otherwise, the presumption that agency

adjudicators are people of ‘ “conscience and intellectual discipline, capable of judging a

particular controversy fairly on the basis of its own circumstances” ’ will stand

unrebutted.” (Fresh Start, supra, 57 Cal.4th at pp. 221-222.)

              2.      STANDARD OF REVIEW

       The issue of whether the City Council was biased implicated Jones’s

fundamental right of due process (Fresh Start, supra, 57 Cal.4th at p. 221), which

triggered the de novo standard of review in the trial court (JKH Enterprises, Inc. v.

Department of Industrial Relations, supra, 142 Cal.App.4th at p. 1057). We review the

trial court’s decision, as opposed to the City Council’s decision, and would typically

apply the substantial evidence standard of review to determine if there were sufficient

evidence of bias. (Id. at p. 1058.) However, Jones is asserting that the undisputed fact

that Filarsky represented the City in the 2015 writ of mandate proceedings is sufficient


                                              8
proof of bias. Because the fact that Filarsky represented the City is undisputed, we will

apply the de novo standard of review. (Boling v. Public Employment Relations Board

(2018) 5 Cal.5th 898, 912-913.)

                      3.     ANALYSIS

        Jones contends the trial court erred by not finding a risk that, in 2019, the City

Council was biased in favor of the City due to Filarsky’s representation of the City in

2015. We consider whether “this is the ‘exceptional case’ [citation] involving a

constitutionally unacceptable risk of actual bias.” (Fresh Start, supra, 57 Cal.4th at p.

222.)

        The City—not the City Council—was the named respondent in the 2015 writ

proceedings. There is no indication that the City Council communicated with Filarsky

during his representation of the City in 2015. During the hearing on the 2019 writ

petition, Jones’s attorney argued, “I’m sure if I were to go back and look at the city

council minutes somewhere, you know, around the time the petition was filed, look for

the closed session agenda, this matter would appear . . . . Someone signed the check to

Mr. Filarsky’s firm. Someone on a consent calendar or council on a consent calendar

approved payments. Things like that happen. So it’s not speculation. [¶] The point

that they may not have actually talked face-to-face and the council never said, can you

have Mr. Filarsky here for the next meeting to give us an update, they could have. He

would be the one to ask.”




                                              9
       Jones’s attorney’s comments highlight that it is unclear whether Filarsky had

direct communication with the City Council about the 2015 writ of mandate, as opposed

to communicating with City staff. If there was not direct communication between

Filarsky and the City Council, then there would be no reason to suspect bias on the part

of the City Council. Due to the lack of evidence of direct communication between

Filarsky and the City Council, we cannot conclude that this is an “ ‘exceptional case

presenting extreme facts,’ ” which means a due process violation has not been

demonstrated. (Fresh Start, supra, 57 Cal.4th at p. 219.)

       Jones asserts the lack of communication between Filarsky and the City Council

during the 2015 writ proceedings is irrelevant because “[t]he issue is the arrangement,

not whether there is direct communication.” By that, Jones means the City Council may

have been implicitly biased toward Filarsky due to Filarsky’s position representing the

City. Any attorney representing the Fire Department would have been affiliated with

the City. Thus, evidence of direct communication between Filarsky and the City

Council involving this case would be needed to demonstrate bias.

       In Quintero v. City of Santa Ana, the appellate court highlighted records

reflecting that the assistant city attorney (Halford) had worked with the City of Santa

Ana Personnel Board (the Board) in such a manner to “give the appearance of bias and

unfairness and suggest the probability of his influence on the Board.” (Quintero v. City

of Santa Ana (2003) 114 Cal.App.4th 810, 812, 814, disapproved of in part in Morongo

Band of Mission Indians v. State Water Resources Control Bd. (2009) 45 Cal.4th 731,

740, fn. 2.)


                                            10
       For example, in 1997, Halford had advised the Board on revisions to its appellate

rules and “advised the Board of the procedure to adopt the new rules.” In 1998,

“Halford introduced a new board secretary to the members of the Board.” In 1999, the

Board directed Halford to initiate the process of amending the Santa Ana Municipal

Code. The appellate court concluded that Halford effectively served as “the Board legal

adviser” over the years, so when Halford appeared as an advocate before the Board, it

gave “the appearance of bias and unfairness.” (Quintero, supra, 114 Cal.App.4th at pp.

814-817.)

       In the instant case, Filarsky appeared as an advocate on behalf of the City staff’s

decision to terminate Jones’s employment. We see no history of Filarsky serving as an

advisor to the City Council in the manner that Halford did in Quintero. We see nothing

indicating that the City Council communicated with Filarsky during the 2015 writ

proceedings that would indicate that City Council had a particular bias toward Filarsky.

In sum, the instant case is distinguishable from Quintero.

       Jones asserts that “Councilmember Dailey’s apparent differing treatment of Mr.

Filarsky and [Jones’s] counsel at the remanded hearing” demonstrate bias. We do not

agree that the comments established a risk of bias. Councilmember Dailey said during

the hearing, “I take these things very seriously. I mean I’ve taken your brief and the

other brief and I’ve marked it all up and I’ve read it line by line. . . . I do have questions

of Mr. Jones. Does he acknowledge that he lied? And how does he feel about that? If

he had it all to do over again, would he do anything different?” Councilmember Daily’s

comments indicate he was open to understanding Jones’s position because the


                                             11
Councilmember had read Jones’s brief and thought of questions to ask Jones. The

questions that Councilmember Daily wanted to ask indicated that he was curious about

whether Jones was remorseful because that could impact the discipline imposed.

Councilmember Daily’s comments do not indicate that he was biased in favor of

Filarsky/the City.

       Jones contends that, at the City Council level, the Fire Department/City “failed to

respond” to his bias contention, and therefore the Fire Department/City has “forfeited

any arguments as to all of these issues.” The proof of service for Jones’s brief to the

City Council reflects it was emailed to Filarsky on September 5, 2019. The Fire

Department’s brief to the City Council is also dated September 5, 2019, and the proof of

service for its brief reflects it was emailed to Jones’s attorney on September 5, 2019.

Thus, it appears the parties’ briefs to the City Council were drafted simultaneously and

both delivered on September 5, 2019, such that one would not expect the Fire

Department to respond to issues raised in Jones’s brief. Therefore, we do not treat the

issue as impliedly conceded by the Fire Department/City.

       B.     TERMINATION OF JONES’S EMPLOYMENT

       Jones contends the City Council abused its discretion by affirming the City

staff’s decision to terminate his employment.

       When reviewing an administrative agency’s employee disciplinary decision, we

apply “the same abuse of discretion standard applied by the trial court.” (County of Los

Angeles v. Civil Service Com. of Los Angeles (2019) 40 Cal.App.5th 871, 878.) We will

affirm “if reasonable minds can differ with regard to the propriety of the disciplinary


                                            12
action.” (Deegan v. City of Mountain View (1999) 72 Cal.App.4th 37, 46.) Thus, even

if the penalty imposed appears harsh in our view, we are not “free to substitute our

discretion for that of the administrative body,” if reasonable minds might find the harsh

penalty appropriate. (Gonzalez v. State Personnel Bd. (1995) 33 Cal.App.4th 422, 428-

429.)

        In reviewing disciplinary decisions, “the overriding consideration . . . is the

extent to which the employee’s conduct resulted in, or if repeated is likely to result in,

‘[h]arm to the public service.’ [Citations.] Other relevant factors include the

circumstances surrounding the misconduct and the likelihood of its recurrence.” (Skelly

v. State Personnel Bd. (1975) 15 Cal.3d 194, 218.)

        The City Council found that Jones failed to report Toppo’s act of violence and

then repeatedly lied during the ensuing investigation by denying he had been aware of

the violence. Jones’s choice to be dishonest about knowing that Toppo was violent with

a patient meant that City staff could not rely on Jones’s judgment in serious situations.

In other words, by repeatedly choosing to lie about the violence, Jones revealed poor

decision making, and his repeated poor decisions harmed the public service.

        Jones contends the “termination is out of proportion to the lack of serious

consequences to other employees who actually witnessed what happened and concealed

it by not reporting it.” For example, Toppo was demoted, not terminated. Nowhere

does Jones provide law reflecting that the discipline imposed on other employees is a

relevant consideration in the abuse of discretion analysis. Nevertheless, one could

reasonably expect Jones’s discipline to differ from other employees’ discipline because


                                             13
(1) Jones was Toppo’s supervisor—not merely a coworker, and (2) Jones repeatedly

lied during the City’s investigation into the incident.

       In the City Council’s decision, it explained, “Termination is the appropriate

remedy when a Battalion Chief not only fails in the performance of his supervisory

capacities regarding the reporting and discipline of a paramedic who has inappropriately

struck a patient, but also lies to cover up those failing in the face of formal disciplinary

investigations.” Thus, the City explained that the more severe discipline of termination

was necessary due to Jones’s position as a supervisor and due to his continual

dishonesty.

       Jones asserts that he had an “unblemished 26-year career,” so terminating his

employment was an abuse of discretion. Jones’s long and mostly untarnished career

indicates that it is less likely his dishonesty will be repeated, which is a relevant factor.

(Skelly v. State Personnel Bd., supra, 15 Cal.3d at p. 218.) However, “the overriding

consideration in these cases is the extent to which the employee’s conduct resulted in . .

. ‘[h]arm to the public service.’ ” (Ibid.) The City Council could reasonably conclude

that the harm to the public service was great because Jones repeatedly had such poor

judgment in this serious situation that his decision making could no longer be relied

upon, which meant terminating his employment was the only reasonable option.




                                              14
                                      DISPOSITION

       The order is affirmed. Respondents are awarded their costs on appeal. (Cal.

Rules of Court, rule 8.278(a)(1).)

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS


                                                     MILLER
                                                                           Acting P. J.


We concur:


SLOUGH
                                 J.


RAPHAEL
                                 J.




                                          15